DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim(s) 07/26/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Relevant art:
D1: OVD (JP 2012238019)
D2: Sitter (US 20180329207)
D3: Fuhse (US 20120319395)

Claims 1-7, 10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 and further in view of D3.

With regard to claim 1, D1 in view of D2 and further in view of D3 teach A counterfeit-preventive optical element, in at least (figures 2, 3 and 9; and paragraphs [0075], [0081], [0084], [0085], and [0111]), comprising a first layer (16); a second layer (17) comprising a refractive index different from a refractive index of the first layer; and a third layer (91) partly welded or joined to the first layer, the first layer, the second layer, and the third layer being stacked in this order, wherein a relief structure is provided between the first layer and the second layer, the first layer at least includes a first region and a second region, an angle of a face of the relief structure in the first region differs from an angle of a face of the relief structure in the second region, 
D1 fails to expressly disclose the first region is configured to totally reflect incident light incident from the first layer at a particular angle due to at least one of the 
In a related endeavor, D2 teaches in at least ([0044], [0047] and fig. 19), the first region is configured to totally reflect incident light incident from the first layer at a particular angle due to at least one of the angles of the face of the relief structure and a refractive index ratio of the first layer and the second layer, the second region is configured to transmit or refract at least some of incident light incident from the first layer at the particular angle due to one of the angles of the face of the relief structure and a refractive index ratio of the first layer and the second layer, and a transparency in the second region is higher than a transparency in the first region only when the optical element is observed from the first layer at the particular angle.
D1 in view of D2 fail to expressly disclose wherein at least a part of the first region and at least a part of the second region produce a parallax image.
In a related endeavor, D3, teaches a security element in at least [0142], wherein at least a part of the first region and at least a part of the second region produce a parallax image.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the 

With regard to claim 2, D1 in view of D2 and further in view of D3 teach the counterfeit-preventive optical element according to claim 1, in at least [0075], wherein at least a part of the second layer is a gas or a liquid encapsulated between the first layer and the third layer.

With regard to claim 3, D1 in view of D2 and further in view of D3 teach The counterfeit-preventive optical element according to claim 1, in at least figure 2, 3 and 9 and [0075], wherein the refractive index of the first layer is higher than the refractive index of the second layer, the relief structure comprises a slope inclined to a surface of the first layer, and when the counterfeit-preventive optical element is observed from any observation point, incidence angle θf1, incidence angle θf2, refractive index N1, refractive index N2, refractive index N3, and refractive index N4 satisfy expressions: 

    PNG
    media_image1.png
    69
    211
    media_image1.png
    Greyscale

where θf1 is an incidence angle of light incident on the slope of the relief structure in the first region, θf2 is an incidence angle of light incident on the slope of the relief structure in the second region, N1 is a refractive index of the first layer in the first region, N2 is a refractive index of the second layer in the first region, N3 is a refractive index of the first layer in the second region, and N4 is a refractive index of the second layer in the second region.

With regard to claim 4, D1 in view of D2 and further in view of D3 teach the counterfeit-preventive optical element according to claim 1, in at least [0014], [0117], [0118], wherein the third layer is provided in contact with the second layer and is a print layer displaying a symbol, an image, or both.

With regard to claim 5, D1 in view of D2 and further in view of D3 teach the counterfeit-preventive optical element according to claim 1, in at least [0057], further comprising a color layer provided in contact with the second layer.

With regard to claim 6, D1 in view of D2 and further in view of D3 teach the counterfeit-preventive optical element according to claim 5, in at least [0057], further comprising a color layer provided in contact with the second layer.

With regard to claim 7, D1 in view of D2 and further in view of D3 teach The counterfeit-preventive optical element according to claim 1, in at least [0057], further comprising a color layer provided in contact with the first layer, and an electromagnetic wave absorbing layer provided in contact with the second layer.

With regard to claim 10, D1 in view of D2 and further in view of D3 teach The counterfeit-preventive optical element according to claim 1, in at least [0003], wherein at least a part of the relief structure comprises has a periodic structure, and an added layer capable of producing moire together with the periodic structure is included.

With regard to claim 12, D1 in view of D2 and further in view of D3 teach an information medium, in at least [0001], comprising the counterfeit-preventive optical element according to claim 1.

With regard to claim 13, D1 in view of D2 and further in view of D3 teach The counterfeit-preventive optical element according to claim 2, in at least figure 2, 3 and 9 and [0075], wherein the refractive index of the first layer is higher than the refractive index of the second layer, the relief structure comprises a slope inclined to a surface of the first layer, and when the counterfeit-preventive optical element is observed from any observation point, incidence angle θf1, incidence angle θf2, refractive index N1, refractive index N2, refractive index N3, and refractive index N4 satisfy expressions: 

    PNG
    media_image1.png
    69
    211
    media_image1.png
    Greyscale

where θf1 is an incidence angle of light incident on the slope of the relief structure in the first region, θf2 is an incidence angle of light incident on the slope of the relief structure in the second region, N1 is a refractive index of the first layer in the first region, N2 is a refractive index of the second layer in the first region, N3 is a refractive index of the first layer in the second region, and N4 is a refractive index of the second layer in the second region.

With regard to claim 14, D1 in view of D2 and further in view of D3 teach the counterfeit-preventive optical element according to claim 2, in at least [0014], [0117], 

With regard to claim 15, D1 in view of D2 and further in view of D3 teach the counterfeit-preventive optical element according to claim 3, in at least [0014], [0117], [0118], wherein the third layer is provided in contact with the second layer and is a print layer displaying a symbol, an image, or both.

With regard to claim 16, D1 in view of D2 and further in view of D3 teach the counterfeit-preventive optical element according to claim 2, in at least [0057], further comprising a color layer provided in contact with the second layer.

With regard to claim 17, D1 in view of D2 and further in view of D3 teach the counterfeit-preventive optical element according to claim 3, in at least [0057], further comprising a color layer provided in contact with the second layer.

With regard to claim 18, D1 in view of D2 and further in view of D3 teach the counterfeit-preventive optical element according to claim 4, in at least [0057], further comprising a color layer provided in contact with the second layer.

With regard to claim 19, D1 in view of D2 and further in view of D3 teach The counterfeit-preventive optical element according to claim 2, in at least [0057], further 

With regard to claim 20, D1 in view of D2 and further in view of D3 teach The counterfeit-preventive optical element according to claim 3, in at least [0057], further comprising a color layer provided in contact with the first layer, and an electromagnetic wave absorbing layer provided in contact with the second layer.

Allowable Subject Matter
Allowable subject matter repeated below for the sake of compact prosecution.

Claims 8-9 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 8, D1 in view of D2 and further in view of D3 fail to expressly disclose A counterfeit-preventive optical element comprising two or more of the counterfeit-preventive optical elements according to claim 1.
In related endeavors, Schilling (US 20080259456) and Fuhse (US 20130093172) fail to remedy the deficiencies of D1 with respect to a counterfeit-preventive optical element comprising two or more of the counterfeit-preventive optical elements.
Therefore for those reasons stated above the above subject matter would be allowable if the objection were to be overcome.

With regard to claim 9, D1 in view of D2 and further in view of D3 fail to expressly disclose wherein at least one of the optical elements according to claim 1 is stacked on at least one other of the optical elements and at least two layers of the stacked counterfeit-preventive optical elements comprise a periodic relief structure, and the periodic relief structures produce moire.
In related endeavors, Schilling (US 20080259456) and Fuhse (US 20130093172) fail to remedy the deficiencies of D1 with respect to is stacked on at least one other of the optical elements and at least two layers of the stacked counterfeit-preventive optical elements comprise a periodic relief structure, and the periodic relief structures produce moire.
Therefore for those reasons stated above the above subject matter would be allowable if the objection were to be overcome.

With regard to claim 11, D1 in view of D2 and further in view of D3 fail to expressly disclose wherein at least a part of the first region and at least a part of the second region produce a parallax image.
In related endeavors, Schilling (US 20080259456) and Fuhse (US 20130093172) fail to remedy the deficiencies of D1 with respect to wherein at least a part of the first region and at least a part of the second region produce a parallax image.
Therefore for those reasons stated above the above subject matter would be allowable if the objection were to be overcome.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872